PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/579,030
Filing Date: 23 Sep 2019
Appellant(s): St. Jude Medical, Atrial Fibrillation Division, Inc.



__________________
Scott Felder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/22/2022.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 11/26/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument

Appellant argues on pages 10-12 of the brief regarding the 103 rejection that it would not have been obvious to combine the references because no motivation can exist to make such a modification. Appellant argues modifying the combination of Hunter, Acker, and Jain to utilize a warping registration algorithm, as purportedly disclosed in Okerlund, would fundamentally change the “rigid registration” principle of operation of Hunter, at least by introducing additional modes of transformation (e.g., stretching and warping). Appellant argues a non-rigid registration applies a fundamentally different principle of operation. Appellant’s argument is not persuasive because Okerlund discloses that the system could use rigid or non-rigid registration. Okerlund basically discloses that rigid or non-rigid registration is well-known and it is an obvious design choice to use rigid or non-rigid registration depending on the application. Okerlund discloses that in non-rigid registration the model can also be stretch and warp which are additional benefit over rigid registration. The additional benefit to just translate and rotate. It would have been obvious to combine because it is well-known in the field that users often use rigid and/or non-rigid registration and non-rigid registration provided additional benefit of stretch and warp. It is not a different principle, it is additional, beneficial registration step of stretching and warping. Using non-rigid registration in place of rigid registration does not destroy the system, it provides additional benefit. KSR provides examples of rationales that support conclusion of obvious: 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Okerlund paragraph [0035] discloses that non-rigid registration is just a simple substitution for rigid registration that obtain predictable result. Okerlund paragraph [0035] also discloses non-rigid registration is a known technique that improve registration by stretch and warp. Okerlund paragraph [0035] further discloses motivation for combine as non-rigid registration provide improvement in image registration by stretching and warping the 3D model. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HIEN N NGUYEN/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

Conferees:
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                          /BRIAN L CASLER/  Quality Assurance Specialist, TC 3700                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                     
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the
instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45
requires payment of an appeal forwarding fee within the time permitted by 37 CFR
41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR
41.20(b) in effect on March 18, 2013.
I